UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-1393



ARTHUR B. BOYD, JR.,

                                              Plaintiff - Appellant,

          versus


UNIVERSITY OF MARYLAND MEDICAL SYSTEM CORPORA-
TION, d/b/a R. Adams Cowley Shock Trauma Cen-
ter; JOEL LEE; THE BALTIMORE SUN COMPANY,
d/b/a “The Sun” Newspaper; DOUGLAS BIRCH; THE
WASHINGTON POST COMPANY, d/b/a The Washington
Post; BRIAN MOOAR; JOURNAL NEWSPAPERS, INCOR-
PORATED, d/b/a Prince George’s Journal; JOHN
DOE; AMERICAN MEDIA, INCORPORATED, d/b/a
National Enquirer, Incorporated,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-96-3105-WMN)


Submitted:   July 30, 1998                 Decided:   August 25, 1998


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Arthur B. Boyd, Jr., Appellant Pro Se. Peter Edward Keith, David
William Kinkopf, GALLAGHER, EVELIUS & JONES, Baltimore, Maryland;
Douglas D. Connah, Jr., VENABLE, BAETJER & HOWARD, Baltimore,
Maryland; Kevin Taylor Baine, Max Ian Stier, Paul Martin Wolff,
Julie C. Hilden, WILLIAMS & CONNOLLY, Washington, D.C.; Mary R.
Craig, MARY R. CRAIG, P.A., Towson, Maryland; Alice Neff Lucan,
Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant filed an untimely notice of appeal. We dismiss for

lack of jurisdiction. The time periods for filing notices of appeal

are governed by Fed. R. App. P. 4. These periods are “mandatory and

jurisdictional.” Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)). Parties to civil actions have thirty days within

which to file in the district court notices of appeal from judg-

ments or final orders. Fed. R. App. P. 4(a)(1). The only exceptions

to the appeal period are when the district court extends the time

to appeal under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).

     The   district   court   entered   its   order   on   Jan.   16,   1998;

Appellant’s notice of appeal was filed on March 12, 1998, which is

beyond the thirty-day appeal period. Appellant’s failure to note a

timely appeal or obtain an extension of the appeal period leaves

this court without jurisdiction to consider the merits of Appel-

lant’s appeal. We therefore dismiss the appeal.* We dispense with

oral argument because the facts and legal contentions are adequate-




     *
       This appeal was interlocutory when filed. The case was
closed in the district court on May 18, 1998.


                                    3
ly presented in the materials before the court and argument would

not aid the decisional process.




                                                        DISMISSED




                                  4